Title: To Thomas Jefferson from Matthew Lyon, 26 February 1807
From: Lyon, Matthew
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Feby 26th. 1807
                        
                        When I had the honour of waiting on you a day or two since on the subject of the Judge to be appointed in the
                            new Western circuit I do not recolect your mentioning the name of Ninian Edwards amoung those you seemed to consider
                            candidates.
                        I feel it my duty to present his name to you that he may stand with the other Candidates for that office—
                        He is a gentleman of a regular law education, he was eminent in the profession when he four years ago
                            accepted the appointment of a Judge in the General & circuit Court, where he has distinguished himself as well by
                            his decorous government of the Courts in which he has presided; as by his correct decisions, he is (I understand) lately
                            appointed a judge of the Court of appeals—
                        He has presided with great reputation in four of the Counties I represent which has given me an opportunity
                            of being well acquainted with him he is about 32 years old and in my opinion in point of Tallents & qualifications
                            for a judge behind no person in Kentucky of that age, to this permit me to add that he is a zealous advocate for the
                            principles & the measures of the present administration
                        I am very respectfully your obedient Servt
                        
                            M Lyon
                            
                        
                    